—Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered September 8, 1999, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that his plea was coerced, that he was denied effective assistance of counsel, and that he was improperly adjudicated a second felony offender are unpreserved for appellate review as he failed to move to withdraw his plea on these grounds prior to sentencing (see People v Proctor, 79 NY2d 992; People v Pellegrino, 60 NY2d 636; People v Alston, 289 AD2d 339, lv denied 97 NY2d 701; People v Higgs, 266 AD2d 233; People v Leo, 255 AD2d 458). Moreover, the issues raised in the defendant’s posttrial motion pursuant to CPL 440.10 are not properly before this Court as he failed to seek leave to appeal from the order denying the motion (see People v Torres, 194 AD2d 815; People v Green, 153 AD2d 644). In any event, we conclude that these contentions, insofar as they can be reviewed on this record, are without merit.
The defendant waived the right to appeal his conviction on the ground that his sentence was excessive (see generally People v Hidalgo, 91 NY2d 733). O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.